                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                     ROCK HILL DIVISION

Estherlina Lopez,                            )     Civil Action No. 0:19-cv-00037-RMG-PJG
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )
                                             )
ANDREW M. SAUL, 1                            )
Commissioner of Social Security,             )
                                             )
               Defendant.                    )

                                            ORDER

       The Defendant, Andrew M. Saul, Commissioner of Social Security, has moved this

Court, pursuant to 42 U.S.C. § 405(g), to enter a judgment with an order of reversal with remand

of the case to the Commissioner for further administrative proceedings.

       On order of this Court, this case will be remanded under sentence four of 42 U.S.C. §

405(g)to the Appeals Council.      On remand, the Commissioner, through the Appeals Council,

will vacate the administrative law judge' s (ALJ) decision and refer Plaintiffs case to an ALJ for

further administrative proceedings including, but not limited to, obtaining supplemental evidence

from a vocational expert and further evaluate Plaintiffs ability to adjust to other work; updating

and completing the administrative record; and providing the claimant the opportunity for a new

hearing, and issuing a new decision.

       Pursuant to the power of this Court to enter a judgment affirming, modifying, or reversing

the Commissioner's decision with remand in Social Security actions under sentence four of



I  On June 17, 2019, Andrew M. Saul became the Commissioner of Social Security and is
automatically substituted as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of
the Social Security Act, 42 USC 405(g)(action survives regardless of any change in the person
occupying the office of Commissioner of Social Security).
42 U.S.C. § 405(g), and in light of the Commissioner's request for remand of this action for

further proceedings, this Court hereby


       REVERSES the Commissioner's decision under sentence four of 42 U.S.C. § 405(g)

with a REMAND of the case to the Commissioner for further administrative proceedings. 2

AND IT IS SO ORDERED.




                                                  UNITED STATES DISTRICT JUDGE

September  B,     2019
Charleston, South Carolina




       2 Theclerk of the Court will enter a separate judgment pursuant to the Federal Rules of
Civil Procedure, Rule 58.
